Exhibit 10.590




JUNIOR MEZZANINE LOAN AGREEMENT

Dated as of December 1, 2009

By and Among

IW MEZZ 2 2009, LLC,
as Borrower

and

JPMORGAN CHASE BANK, N.A.,
as Lender

















TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1

Definitions

2

Section 1.2

Principles of Construction

28

ARTICLE II

GENERAL TERMS

Section 2.1

Loan Commitment; Disbursement to Borrower

29

Section 2.2

Interest; Loan Payments; Late Payment Charge

29

Section 2.3

Prepayments

31

Section 2.4

Intentionally Omitted

33

Section 2.5

Release of Property

33

Section 2.6

Intentionally Omitted

36

Section 2.7

Lockbox Account/Cash Management

36

ARTICLE III

INTENTIONALLY OMITTED

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1

Borrower Representations

37

Section 4.2

Survival of Representations

52

ARTICLE V

BORROWER COVENANTS

Section 5.1

Affirmative Covenants

52

Section 5.2

Negative Covenants

69





-i-










ARTICLE VI

INSURANCE; CASUALTY; CONDEMNATION

Section 6.1

Insurance

78

Section 6.2

Casualty

79

Section 6.3

Condemnation

79

Section 6.4

Restoration

80

ARTICLE VII

RESERVE FUNDS

Section 7.1

Required Repair Funds

80

Section 7.2

Tax and Insurance Reserve Fund

80

Section 7.3

Replacements and Replacement Reserve

81

Section 7.4

Rollover Reserve

86

Section 7.5

Ground Lease Reserve Fund

87

Section 7.6

Excess Cash Flow Reserve Fund

88

Section 7.7

Reserve Funds, Generally

89

ARTICLE VIII

DEFAULTS

Section 8.1

Event of Default

90

Section 8.2

Remedies

93

Section 8.3

Remedies Cumulative; Waivers

94

ARTICLE IX

SPECIAL PROVISIONS

Section 9.1

Securitization

94

Section 9.2

Securitization Indemnification

100

Section 9.3

Intentionally Omitted

103

Section 9.4

Exculpation

103

Section 9.5

Termination of Manager

106

Section 9.6

Servicer

106

Section 9.7

Splitting the Loan

107

ARTICLE X

MISCELLANEOUS

Section 10.1

Survival

107





-ii-










Section 10.2

Lender’s Discretion

108

Section 10.3

Governing Law

108

Section 10.4

Modification; Waiver in Writing

109

Section 10.5

Delay Not a Waiver

109

Section 10.6

Notices

110

Section 10.7

Trial by Jury

111

Section 10.8

Headings

111

Section 10.9

Severability

111

Section 10.10

Preferences

112

Section 10.11

Waiver of Notice

112

Section 10.12

Remedies of Borrower

112

Section 10.13

Expenses; Indemnity

112

Section 10.14

Schedules Incorporated

113

Section 10.15

Offsets, Counterclaims and Defenses

114

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries

114

Section 10.17

Publicity

114

Section 10.18

Waiver of Marshalling of Assets

114

Section 10.19

Waiver of Counterclaim

115

Section 10.20

Conflict; Construction of Documents; Reliance

115

Section 10.21

Brokers and Financial Advisors

115

Section 10.22

Prior Agreements

115

Section 10.23

Transfer of Loan

116

Section 10.24

Intentionally Omitted

116

Section 10.25

Certain Additional Rights of Lender (VCOC)

116

Section 10.26

Co-Lender Agent

116

Section 10.27

Note Register

117

SCHEDULES

Schedule I

–

Mortgage Borrower List

Schedule II

–

Leasing Conditions

Schedule III

–

O&M Properties

Schedule IV

–

Required Repairs

Schedule V

–

Lease Carveouts

Schedule VI

–

Release Amounts

Schedule VII

–

Alteration Conditions

Schedule VIII

–

List of Ground Leases

Schedule IX

–

Ground Lease Exceptions

Schedule X

–

Organizational Chart

Schedule XI

–

REOAs

Schedule XII

–

Flood Zone Properties

Schedule XIII

–

Intentionally Omitted

Schedule XIV

–

Sole Tenant Individual Properties/Leases

Schedule XV-A

–

Inland Pacific Property Services Managed Properties

Schedule XV-B

–

Inland Southwest Management LLC Managed Properties

Schedule XV-C

–

Inland US Management LLC Managed Properties

Schedule XVI

–

Assignment Representations





-iii-










JUNIOR MEZZANINE LOAN AGREEMENT

THIS JUNIOR MEZZANINE LOAN AGREEMENT, dated as of this 1st day of December, 2009
(as amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), by and among JPMORGAN CHASE BANK, N.A., a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (together with its
successors and assigns, “Lender”) and IW MEZZ 2 2009, LLC, a Delaware limited
liability company having an address at 2901 Butterfield Road, Oak Brook,
Illinois 60523 (“Borrower”).

W I T N E S S E T H:

WHEREAS, JPMorgan Chase Bank N.A., a banking association chartered under the
laws of the Untied States of America, having an address at 383 Madison Avenue,
New York, New York 10179 as mortgage lender (“Mortgage Lender”), has made a loan
in the original principal amount of Five Hundred Million and No/100 Dollars
($500,000,000.00) (the “Mortgage Loan”) to the entities set forth on Schedule I
hereto (“Mortgage Borrower”) pursuant to a Loan Agreement dated the date hereof
(as amended, supplemented or otherwise modified from time to time, the “Mortgage
Loan Agreement”), which Mortgage Loan is evidenced by an Amended, Restated and
Consolidated Promissory Note of even date therewith (as amended, supplemented or
otherwise modified from time to time, the “Mortgage Note”) made by Mortgage
Borrower to Mortgage Lender and secured by, among other things, a certain
Mortgage/Deed of Trust/Indemnity Deed of Trust/Deed to Secure Debt and Security
Agreement of even date therewith (as amended, supplemented or otherwise modified
from time to time, the “Mortgage”) by Mortgage Borrower in favor of Mortgage
Lender pursuant to which Mortgage Borrower has granted the Mortgage Lender a
first priority mortgage on, among other things, the real property and other
collateral as more fully described in the Mortgage (collectively, the
“Property”);

WHEREAS, JPMorgan Chase Bank, N.A., senior mezzanine lender (“Senior Mezzanine
Lender”), has made a loan in the aggregate original principal amount of
Eighty-Five Million and No/100 Dollars ($85,000,000.00) (the “Senior Mezzanine
Loan”) to IW Mezz 2009, LLC, a Delaware limited liability company (“Senior
Mezzanine Borrower”), pursuant to that certain Senior Mezzanine Loan Agreement
between Senior Mezzanine Lender and Senior Mezzanine Borrower, dated as of the
date hereof (the “Senior Mezzanine Loan Agreement”), which Senior Mezzanine Loan
is evidenced by each certain Senior Mezzanine Promissory Notes A-1, A-2 and A-3,
dated as of the date hereof, made by Senior Mezzanine Borrower in favor of
Senior Mezzanine Lender (the “Senior Mezzanine Note”), and secured by, among
other things, all of Senior Mezzanine Borrower’s interest in Mortgage Borrower,
Colesville One, LLC, a Maryland limited liability company (“Maryland Owner”) and
Principal (as defined herein) (the “Senior Mezzanine Collateral”) pursuant to
that certain Senior Mezzanine Pledge Agreement, dated as of the date hereof (the
“Senior Mezzanine Pledge Agreement”);

















WHEREAS, Borrower is the legal and beneficial owner of all of the limited
liability company interests in Senior Mezzanine Borrower, consisting of a one
hundred percent (100%) interest therein (the “Pledged Company Interests”);

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Borrower has entered into that certain Junior Mezzanine Pledge
Agreement and Security Agreement, dated as of the date hereof, in favor of
Lender (as amended, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), pursuant to which Borrower has granted to Lender a first
priority security interest in the Collateral (as defined in the Pledge
Agreement) as collateral security for the Debt (as defined below);

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1

Definitions.

  For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Accrual Period” shall have the meaning set forth in Section 2.2.4 hereof.

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

“Adjusted Release Amount” shall mean, for each Individual Property, the sum of
(a) the Release Amount for such Individual Property and (b) fifteen percent
(15%) of the Release Amount for such Individual Property.

“Affected Collateral” shall have the meaning set forth in Section 9.1.5 hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager in which Borrower, Mortgage
Borrower, Maryland Owner, Principal, Senior Mezzanine Borrower or Indemnitor
has, directly or indirectly, any legal, beneficial or economic interest.

“Agent” shall mean Wells Fargo Bank, National Association, a banking association
chartered under the laws of the United States of America, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.

“Aggregate Debt Service” shall mean, with respect to any particular period of
time, the sum of scheduled principal and/or interest payments under the Mortgage
Note, the Senior Mezzanine Note and the Note.





-2-










“Aggregate Threshold Amount” shall mean five percent (5%) of the outstanding
principal balance of the Mortgage Loan.

“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Allocated Loan Amount” shall have the meaning set forth in Section 9.1.5
hereof.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Conditions” shall have the meaning set forth on Schedule VII hereof.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for each Individual Property prepared by Borrower in accordance
with Section 5.1.11(d) for the applicable Fiscal Year or other period.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Assignment of Leases” shall mean (a) with respect to each Individual Property
(other than the Maryland Individual Property), that certain first priority
Assignment of Leases and Rents, dated as of the Closing Date, from the related
Individual Mortgage Borrower, as assignor, to Mortgage Lender, as assignee,
assigning to Mortgage Lender all of such Individual Mortgage Borrower’s interest
in and to the Leases and Rents of the applicable Individual Property as security
for the Mortgage Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, and (b) with respect to
the Maryland Individual Property, that certain first priority Indemnity
Assignment of Leases and Rents, dated as of the Closing Date, from Maryland
Owner, as assignor, to Lender, as assignee, assigning to Mortgage Lender all of
Maryland Owner’s interest in and to the Leases and Rents of the Maryland
Individual Property as security for the Mortgage Loan, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment of Management Agreement” shall mean (a) with respect to each
Individual Property (other than the Maryland Individual Property), that certain
Junior Mezzanine Subordination of Management Agreement and Subordination of
Management Fees dated as of the Closing Date among Lender, Borrower, the related
Individual Mortgage Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, and (b) with
respect to the Maryland Individual Property, that certain Junior Mezzanine
Subordination of Management Agreement and Subordination of Management Fees dated
as of the Closing Date among Lender, Borrower, Maryland Owner and Manager, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.





-3-










“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of any Individual Property; or (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower Remainder Account” shall have the meaning set forth in the Cash
Management Agreement.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York or the place of business of the
trustee under a Securitization (or, if the Securitization has not occurred,
Lender), or any Servicer or the financial institution that maintains any
collection account for or on behalf of any Servicer or any Reserve Funds or the
New York Stock Exchange or the Federal Reserve Bank of New York is not open for
business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Mortgage Borrower, Senior
Mezzanine Borrower, Maryland Owner, Manager, Agent, Mortgage Lender, Senior
Mezzanine Lender and Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Cash Sweep Event” shall mean the occurrence of:

(a)

an Event of Default;





-4-










(b)

any Bankruptcy Action of any Borrower, Senior Mezzanine Borrower, Mortgage
Borrower or Maryland Owner;

(c)

a DSCR Trigger Event; or

(d)

any Bankruptcy Action of Indemnitor or Joint Venture Entity.

“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused solely
by the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.12 to 1.00 or greater for six (6) consecutive months based
upon the trailing six (6) month period immediately preceding the date of
determination, or (b) if the Cash Sweep Event is caused by an Event of Default,
the acceptance by Lender of a cure of such Event of Default (which cure Lender
is not obligated to accept and may reject or accept in its sole and absolute
discretion); provided, however, that, such Cash Sweep Event Cure set forth in
this definition shall be subject to the following conditions, (i) no Event of
Default shall have occurred and be continuing under this Agreement or any of the
other Loan Documents, (ii) a Cash Sweep Event Cure may occur no more than a
total of five (5) times in the aggregate during the term of the Loan, and
(iii) Borrower shall have paid all of Lender’s reasonable expenses incurred in
connection with such Cash Sweep Event Cure including, reasonable attorney’s
fees.

“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Mortgage Loan and the Loan and all
other amounts payable under the Loan Documents in accordance with the terms and
provisions of the Loan Documents.

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Co-Lender” shall have the meaning set forth in Section 10.26(a) hereof.

“Collateral” shall have the meaning set forth in the Pledge Agreement.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through





-5-










ownership of voting securities, by contract or otherwise.  “Controlled” and
“Controlling” shall have correlative meanings.

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Yield Maintenance Payment or
Prepayment Premium) due to Lender in respect of the Loan under the Note, this
Agreement, the Pledge Agreement, the Environmental Indemnity or any other Loan
Document.

“Debt Service” shall mean, with respect to any particular period of time,
interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio as of the applicable date of
determination in which:

(a)

the numerator is the Net Operating Income (excluding interest on credit accounts
and using annualized amounts for any recurring expenses not paid monthly) for
the applicable period as set forth in the statements required hereunder, without
deduction for (i) actual management fees incurred in connection with the
operation of the Properties, (ii) amounts paid to the Reserve Funds, less
(A) management fees equal to four percent (4.0%) of Gross Income from
Operations, (B) assumed Replacement Reserve Fund contributions equal to $0.15
per square foot of gross leasable area at the Properties; and (C) assumed
reserves for tenant improvements and leasing commissions equal to $0.60 per
square foot of gross leasable area at the Properties; and

(b)

the denominator is the aggregate amount, for the applicable period, of the
Aggregate Debt Service.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, and (b) five percent (5%) above the
Interest Rate.

“Disclosure Document” shall mean any written materials used or provided to any
prospective investors and/or Rating Agencies in connection with any public
offering or private placement of Securities in a Securitization, including,
without limitation, a prospectus, prospectus supplement, private placement
memorandum, or similar offering memorandum or offering circular or collateral
term sheet, in each case in preliminary or final form, and in each case,
including any amendments or supplements thereto.

“DSCR Trigger Event” shall mean the Debt Service Coverage Ratio is less than
1.09 to 1.00, as determined by Lender, based upon the trailing three (3) month
period immediately preceding the date of determination.





-6-










“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. § 9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal or state authority, as
applicable.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
in the case of accounts in which funds are held for thirty (30) days or less
(or, in the case of accounts in which funds are held for more than thirty (30)
days, the long term unsecured debt obligations of which are rated at least “AA-”
by S&P); provided that KeyBank National Association will be deemed to be an
Eligible Institution so long as its short-term unsecured debt obligations or
commercial paper are rated at least “A-2” by S&P (or, if KeyBank National
Association does not have any short-term unsecured debt rated by S&P, its long
term unsecured debt obligations are rated at least “BBB+” by S&P).

“Embargoed Person” shall mean any Person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1, et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower, Senior Mezzanine Borrower, Maryland Owner, Principal or Indemnitor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan
made by Lender is in violation of law.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Report” shall have the meaning set forth in the Environmental
Indemnity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.





-7-










“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.6 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.6
hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall have the meaning set forth in the granting clause of the
Mortgage with respect to each Individual Property.

“Fresno Individual Property” shall mean the Individual Property located in
Fresno, California.

“Fullerton Individual Property” shall mean the Individual Property located
Fullerton, California.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Gross Income from Operations” shall mean, during any period, all sustainable
income as reported on the financial statements delivered by Borrower in
accordance with this Agreement, computed in accordance with GAAP, derived from
the ownership and operation of the Properties from whatever source during such
period, including, but not limited to, (i) Rents from Tenants that are in
occupancy, open for business and paying unabated Rent (excluding termination
fees), (ii) utility charges, (iii) escalations, (iv) intentionally omitted,
(v) service fees or charges, (vi) license fees, (vii) parking fees, and
(viii) other required pass-throughs but excluding (i) Rents from Tenants that
are subject to any Bankruptcy Actions (unless such Tenant has affirmed its Lease
and is in occupancy, open for business and paying unabated, post-petition Rent),
(ii) refunds and uncollectible accounts, (iii) sales of furniture, fixtures and
equipment, (iv) Insurance Proceeds (other than business interruption or other
loss of income insurance), (v) Awards, (vi) forfeited or unforfeited security
deposits, (vii) utility and other similar deposits and (viii) any disbursements
to Borrower, Senior Mezzanine Borrower, any Individual Mortgage Borrower or
Maryland Owner from the Reserve Funds or Mortgage Reserve Funds, or Senior
Mezzanine Reserve Funds, if any.  Gross income shall not be diminished as a
result of the Mortgages or the creation of any intervening estate or interest in
the Properties or any part thereof.





-8-










“Ground Lease Property” shall mean each real property demised by a Ground Lease.

“Ground Lease Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.

“Ground Lease Reserve Fund” shall have the meaning set forth in Section 7.5.1
hereof.

“Ground Leases” shall mean, collectively, those certain leases described on
Schedule VIII attached hereto, as modified by any agreements executed by a
Ground Lessor in favor of Lender in connection with the Loan.

“Ground Lessor” shall mean the respective ground lessor under each of the Ground
Leases.

“Ground Rent” shall mean all rents (including both base and additional rent) and
other charges due under each Ground Lease.

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed (other than the Permitted Encumbrances).

“Indemnification Agreement” shall mean that certain Junior Mezzanine Guaranty
Agreement dated as of the Closing Date by Indemnitor in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Indemnified Persons” shall have the meaning set forth in Section 9.2(b) hereof.

“Indemnifying Persons” shall have the meaning set forth in Section 9.2(b)
hereof.

“Indemnitor” shall mean Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation.

“Independent Director” shall mean a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and will not while serving as Independent Director be:
 (i) a stockholder, director (with the exception of serving as the Independent
Director of Borrower, Senior Mezzanine Borrower, an





-9-










Individual Mortgage Borrower or Maryland Owner), officer, employee, partner,
member (other than a “special member” or “springing member”), manager, attorney
or counsel of Borrower, Senior Mezzanine Borrower, an Individual Mortgage
Borrower or Maryland Owner, equity owners of Borrower, Senior Mezzanine
Borrower, an Individual Mortgage Borrower, Senior Mezzanine Borrower, Maryland
Borrower or Indemnitor or any Affiliate of Borrower, Senior Mezzanine Borrower,
Indemnitor, an Individual Mortgage Borrower or Maryland Owner; (ii) a customer,
supplier or other person who derives any of its purchases or revenues from its
activities with Indemnitor, Borrower, Senior Mezzanine Borrower, an Individual
Mortgage Borrower, Maryland Owner, equity owners of Borrower, Senior Mezzanine
Borrower, Indemnitor, an Individual Mortgage Borrower or Maryland Owner or any
Affiliate of Borrower, Senior Mezzanine Borrower, Indemnitor, an Individual
Mortgage Borrower or Maryland Owner; (iii) a Person Controlling or under common
Control with any such stockholder, director, officer, employee, partner, member,
manager, customer, supplier or other Person; or (iv) a member of the immediate
family of any such stockholder, director, officer, employee, partner, member,
manager, customer, supplier or other Person and (b) has (i) prior experience as
an independent director or independent manager for a corporation, a trust or
limited liability company whose charter documents required the unanimous consent
of all independent directors or independent managers thereof before such
corporation, trust or limited liability company could consent to the institution
of bankruptcy or insolvency proceedings against it or could file a petition
seeking relief under any applicable federal or state law relating to bankruptcy
and (ii) at least three years of employment and/or ownership experience with one
or more nationally recognized companies that provides, inter alia, professional
independent directors or independent managers in the ordinary course of their
respective business to issuers of securitization or structured finance
instruments, agreements or securities or lenders originating commercial real
estate loans for inclusion in securitization or structured finance instruments,
agreements or securities (a “Professional Independent Director”) and is at all
times during his or her service as an Independent Director of Borrower, Senior
Mezzanine Borrower, an Individual Mortgage Borrower or Maryland Owner an
employee and/or owner of such a company or companies.  A natural Person who
satisfies the foregoing definition except for being (or having been) the
independent director or independent manager of a “special purpose entity”
affiliated with a Borrower, Senior Mezzanine Borrower, an Individual Mortgage
Borrower or Maryland Owner (provided such affiliate does not or did not own a
direct or indirect equity interest in Borrower, Senior Mezzanine Borrower, an
Individual Mortgage Borrower or Maryland Owner) shall not be disqualified from
serving as an Independent Director, provided that such natural Person satisfies
all other criteria set forth above and that the fees such individual earns from
serving as independent director or independent manager of affiliates of
Borrower, Senior Mezzanine Borrower, an Individual Mortgage Borrower or Maryland
Owner in any given year constitute in the aggregate less than five percent (5%)
of such individual’s annual income for that year.  A natural person who
satisfies the foregoing definition other than subparagraph (a)(ii) shall not be
disqualified from serving as an Independent Director of Borrower, Senior
Mezzanine Borrower, an Individual Mortgage Borrower or Maryland Owner if such
individual is a Professional Independent Director.

“Individual Mortgage Borrower” shall have the meaning set forth in the Mortgage
Loan Agreement.





-10-










“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned (or leased pursuant to a Ground Lease)
by an Individual Mortgage Borrower or Maryland Owner and encumbered by a
Mortgage, together with all rights pertaining to such property and Improvements,
as more particularly described in the granting clauses of the related Mortgage
and referred to therein as the “Property”.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Katten Muchin Rosenman LLP in connection with
the Loan.

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Interest Rate” shall mean a rate of fourteen percent (14%) per annum.

“Joint Venture Entity” shall mean IW JV 2009, LLC, a Delaware limited liability
company.

“Junior Mezzanine Loan Cash Management Account” shall have the meaning set forth
in the Section 2.7.2 hereof.

“Junior Mezzanine Note A-1” shall mean that certain Junior Mezzanine Promissory
Note A-1 of even date herewith in the principal amount of Twenty Million and
No/100 Dollars ($20,000,000.00), made by Junior Mezzanine Borrower in favor of
Junior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Junior Mezzanine Note A-2” shall mean that certain Junior Mezzanine Promissory
Note A-2 of even date herewith in the principal amount of Twenty Million and
No/100 Dollars ($20,000,000.00), made by Junior Mezzanine Borrower in favor of
Junior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“JPM” shall mean JPMorgan Chase Bank, N.A. and its successors in interest.

“Lease” shall mean, with the exception of any Ground Lease, any lease
(including, without limitation, any Sole Tenant Lease), sublease or subsublease,
letting, license, concession or other agreement (whether written or oral and
whether now or hereafter in effect) pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of any
space in any Individual Property of an Individual Mortgage Borrower or Maryland
Owner, and (a) every modification, amendment or other agreement relating to such
lease (including, without limitation, any Sole Tenant Lease), sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.





-11-










“Leasing Conditions” shall have the meaning set forth on Schedule II hereof.

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting Borrower, the Collateral, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner or any such Individual Property or
any part thereof (including the Improvements thereon), or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, Senior Mezzanine Borrower, any Individual Mortgage Borrower or
Maryland Owner, at any time in force affecting Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner or such Individual Property or any
part thereof (including the Improvements thereon), including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto
and, as context shall provide, means any individual Co-lender or all Co-Lenders
collectively..

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, on or affecting Borrower, any
Individual Mortgage Borrower, Senior Mezzanine Borrower, Maryland Owner, any
Individual Property or the Collateral, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

“Liquidation Event” shall have the meaning set forth in Section 2.3.2(a) hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and evidenced by the Note.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the O&M Agreements, the Assignment of
Management Agreement, the Indemnification Agreement, the Cash Management
Agreement and all other documents executed and/or delivered in connection with
the Loan or any Securitization.

“Lockbox Account” shall have the meaning set forth in Section 2.7.1(a) hereof.

“Lockbox Agreement” shall mean that certain Clearing Account Agreement among
Mortgage Borrower, Mortgage Lender, Manager and Lockbox Bank as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, relating to funds deposited in the Lockbox Account.





-12-










“Lockbox Bank” shall mean the clearing bank which establishes, maintains and
holds the Lockbox Account.

“Management Agreement” shall mean (a) with respect to each Individual Property
(other than the Maryland Individual Property), the management agreement entered
into by and between the related Individual Mortgage Borrower and Manager,
pursuant to which Manager is to provide management and other services with
respect to such Individual Property; (b) with respect to the Maryland Individual
Property, the management agreement entered into by and between Maryland Owner
and Manager, pursuant to which Manager is to provide management and other
services with respect to the Maryland Individual Property; or (c) if the context
requires, the Replacement Management Agreement.

“Manager” shall mean (a) Inland Pacific Property Services LLC, a Delaware
limited liability company, with respect to each Individual Property set forth on
Schedule XV-A hereto, (b) Inland Southwest Management LLC, a Delaware limited
liability company, with respect to each Individual Property set forth on
Schedule XV-B hereto, (c) Inland US Management LLC, a Delaware limited liability
company, with respect to each Individual Property set forth on Schedule XV-C
hereto, or (d) if the context requires, a Qualifying Manager who is operating
and managing an Individual Property in accordance with the terms and provisions
of this Agreement pursuant to a Replacement Management Agreement.

“Market Conditions” shall mean a substantive adverse change in the performance
or cash flow of properties generally resulting from significant downturns in the
economy, disruptions in rental or other income or reimbursements due to a
bankruptcy action of any tenant, casualty or condemnation, natural disaster,
domestic unrest, terrorist activity, or unforeseen factors beyond the reasonable
control of Manager.

“Maryland Individual Borrower” shall mean Inland Western Colesville New
Hampshire SPE, L.L.C., a Delaware limited liability company, together with its
successors and permitted assigns.

“Maryland Individual Property” shall mean the Individual Property located in the
City of Colesville, County of Montgomery, and State of Maryland and currently
known as the “Eckerd-Colesville, Maryland”.

“Maryland Owner” shall have the meaning set forth in the recitals hereto,
together with its successors and permitted assigns.

“Maryland Owner Company Agreement” shall mean the Limited Liability Company
Agreement of Maryland Owner, dated the date hereof, by Borrower, as sole member.

“Maryland Owner Indebtedness” shall have the meaning set forth in the Mortgage
related to the Maryland Individual Property.

“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the





-13-










filing or institution of bankruptcy or insolvency proceedings against such
Person, to file a petition seeking, or consent to, reorganization or relief with
respect to such Person under any applicable federal or state law relating to
bankruptcy or insolvency, to seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian, or any similar official
of or for such Person or a substantial part of its property, to make any
assignment for the benefit of creditors of such Person, to admit in writing such
Person's inability to pay its debts generally as they become due, or to take
action in furtherance of any of the foregoing.

“Material Agreements” means each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Properties, other than the Management Agreement and the
Leases, under which there is an obligation of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner to pay more than $100,000 per
annum.

“Maturity Date” shall mean December 1, 2019, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine Lender Agent” shall have the meaning set forth in Section 10.26(a)
hereof.

“Miami Individual Property” shall mean the Individual Property located in Miami,
Florida.

“Monthly Debt Service Payment Amount” shall mean the monthly payment of interest
on the Loan calculated pursuant to Section 2.2.2 hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall have the meaning set forth in the recitals to this Agreement.

“Mortgage Adjusted Release Amount” shall mean the “Adjusted Release Amount” as
defined in the Mortgage Loan Agreement.

“Mortgage Borrower” shall have the meaning set forth in the recitals to this
Agreement, together with its successors and permitted assigns.

“Mortgage Borrower Company Agreement” shall mean, collectively, (i) the Limited
Liability Company Agreement of any applicable Individual Mortgage Borrower and
any applicable Principal dated the date hereof, by Senior Mezzanine Borrower, as
sole member, (ii) the Amended and Restated Limited Partnership Agreements of the
applicable Individual Mortgage Borrowers by Senior Mezzanine Borrower, as
limited partner and certain entities





-14-










comprising Principal, as general partner, dated the date hereof, and (iii) the
Amended and Restated Trust Agreements, dated the date hereof, of INLAND WESTERN
BETHLEHEM SAUCON VALLEY DST, a Delaware statutory trust, INLAND WESTERN
DUNCANSVILLE HOLLIDAY DST, a Delaware statutory trust, and INLAND WESTERN
CRANBERRY DST, with INLAND WESTERN BETHLEHEM SAUCON VALLEY BENEFICIARY, L.L.C.,
INLAND WESTERN DUNCANSVILLE HOLLIDAY BENEFICIARY, L.L.C, and INLAND WESTERN
CRANBERRY BENEFICIARY, L.L.C., as sole beneficiary, as applicable.

“Mortgage Lender” shall have the meaning set forth in the recitals to this
Agreement, together with its successors and assigns.

“Mortgage Loan” shall have the meaning set forth in the recitals to this
Agreement.

“Mortgage Loan Agreement” shall have the meaning set forth in the recitals to
this Agreement.

“Mortgage Loan Default” shall mean a “Default” under and as defined in the
Mortgage Loan Agreement.

“Mortgage Loan Documents” shall mean, collectively, the Mortgage Note, the
Mortgage Loan Agreement, the Mortgage, the Cash Management Agreement, and any
and all other documents defined as “Loan Documents” in the Mortgage Loan
Agreement, as amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Mortgage Loan Event of Default” shall mean an “Event of Default” under and as
defined in the Mortgage Loan Agreement.

“Mortgage Note” shall have the meaning set forth in the recitals to this
Agreement.

“Mortgage Release Amount” shall have the meaning ascribed to the term “Release
Amount” in the Mortgage Loan Agreement.

“Mortgage Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.

“Net Cash Flow” shall mean, with respect to the Properties for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower or Maryland Owner in connection with such Liquidation Event, including,
without limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) Lender’s, Senior





-15-










Mezzanine Lender’s and/or Mortgage Lender’s reasonable costs incurred in
connection with the recovery thereof, (ii) the costs incurred by Mortgage
Borrower or Maryland Owner in connection with a restoration of all or any
portion of the Properties made in accordance with the Mortgage Loan Documents,
(iii) amounts required or permitted to be deducted therefrom and amounts paid
pursuant to the Mortgage Loan Documents to Mortgage Lender, (iv) in the case of
a foreclosure sale, disposition or Transfer of any Individual Property in
connection with realization thereon following an Event of Default under the
Mortgage Loan, such reasonable and customary costs and expenses of sale or other
disposition (including attorneys’ fees and brokerage commissions), (v) in the
case of a foreclosure sale, such costs and expenses incurred by Mortgage Lender
under the Mortgage Loan Documents as Mortgage Lender shall be entitled to
receive reimbursement for under the terms of the Mortgage Loan Documents,
(vi) in the case of a refinancing of the Mortgage Loan and/or the Senior
Mezzanine Loan, such costs and expenses (including attorneys’ fees) of such
refinancing as shall be reasonably approved by Lender and in the case of a
foreclosure sale, disposition or Transfer of any Senior Mezzanine Collateral in
connection with realization thereon following an Event of Default under the
Senior Mezzanine Loan, such reasonable and customary costs and expenses of sale
or other disposition (including attorneys’ fees and brokerage commissions) and
(vii) in the case of a foreclosure sale, such costs and expenses incurred by
Senior Mezzanine Lender under the Senior Mezzanine Loan Documents as Senior
Mezzanine Lender shall be entitled to receive reimbursement for under the terms
of the Senior Mezzanine Loan Documents.

“Net Operating Income” shall mean the amount obtained by subtracting from Gross
Income from Operations (i) Operating Expenses, and (ii) a vacancy allowance
equal to (a) zero, if actual vacancy at the Properties in the aggregate is
greater than five percent (5%) or (b) five percent (5%) of Gross Income from
Operations if actual vacancy at the Properties in the aggregate is less than
five percent (5%).

“New Mezzanine Borrower” shall mean the entity which owns interests in the New
Senior Mezzanine Borrower similar to the interests in Senior Mezzanine Borrower
owned by Borrower.

“New Senior Mezzanine Borrower” shall mean the entity which owns interests in
the New Mortgage Borrower similar to the interests in Mortgage Borrower,
Maryland Owner and Principal owned by Borrower.

“New Mezzanine Loan” shall have the meaning set forth in Section 9.1.3 hereof.

“New Mortgage Borrower” shall mean the entities to which the Properties are
Transferred in accordance with Section 5.2.10(d).

“New Note” shall have the meaning set forth in Section 9.1.5 hereof.

“New Securitization Mezzanine Borrower” shall have the meaning set forth in
Section 9.1.3 hereof.

“Northpointe Individual Property” shall have the meaning assigned to such term
as set forth in the Mortgage Loan Agreement.





-16-










“Northpointe Remainder Property” shall have the meaning assigned to such term as
set forth in the Mortgage Loan Agreement.

“Northpointe Target Expansion Parcel” shall have the meaning assigned to such
term as set forth in the Mortgage Loan Agreement.

“Note” shall mean, collectively or individually as the context may require,
Junior Mezzanine Note A-1 and Junior Mezzanine Note A-2.

“O&M Agreement” shall mean, with respect to each Individual Property set forth
on Schedule III hereof, that certain Junior Mezzanine Operations and Maintenance
Agreement, dated as of the date hereof, between Borrower, the related Individual
Mortgage Borrower, Maryland Owner and Mortgage Lender given in connection with
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of the general partner, managing member
of Borrower.

“Operating Expenses” shall have the meaning as set forth in the Mortgage Loan
Agreement.

“Organizational Documents” means as to any Person, the certificate of
incorporation and by-laws with respect to a corporation; the certificate of
organization and operating agreement with respect to a limited liability
company; the certificate of limited partnership and partnership agreement with
respect to a limited partnership, or any other organizational or governing
documents of such Person.

“Other Charges” shall have the meaning as set forth in the Mortgage Loan
Agreement.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, the Mortgage Loan Documents and the Senior Mezzanine Loan Documents,
(b) all Liens, encumbrances and other matters disclosed in the Title Insurance
Policies relating to such Individual Property or any part thereof, (c) Liens, if
any, for Taxes imposed by any Governmental Authority not yet due or delinquent,
(d) easements or other encumbrances granted pursuant to Section 5.2.10(e)
hereof, and (e) such other title and survey exceptions as Lender has approved or
may approve in writing in Lender’s reasonable discretion, which Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Collateral, the Senior Mezzanine Collateral or the
applicable Individual Property as used on the Closing Date or Borrower’s, Senior
Mezzanine Borrower’s or Mortgage Borrower’s ability to repay the Loan, the
Senior Mezzanine Loan and Mortgage Loan and/or Maryland Owner’s ability to repay
the Maryland Owner Indebtedness (as defined in the Mortgage Loan Agreement),
respectively.





-17-










“Permitted Investments” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Permitted Par Prepayment Date” shall mean the Payment Date three (3) months
prior to the Maturity Date.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Individual Property.

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that such Individual Property and its use complies, in all
material respects, with all applicable Legal Requirements (including, without
limitation, zoning, subdivision and building laws) and (b) include a copy of a
final certificate of occupancy with respect to all Improvements on such
Individual Property.

“Pledge Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Pledged Company Interests” shall have the meaning set forth in the recitals to
this Agreement.

“Pledgor” shall have the meaning as set forth in the Pledge Agreement.

“Policies” shall have the meaning specified in the Mortgage Loan Agreement.

“Policy” shall have the meaning specified in the Mortgage Loan Agreement.

“Prepayment Premium” shall mean the outstanding principal amount of the Loan
being prepaid multiplied by (a) five percent (5.00%) if the relevant prepayment
occurs on or prior to the forty-eighth (48th) Payment Date, (b) four percent
(4.00%) if such prepayment occurs after the forty-eighth (48th) Payment Date,
and through and including the sixtieth (60th) Payment Date, (c) three percent
(3.00%) if the relevant prepayment occurs after the sixtieth (60th) Payment Date
and through and including the seventy-second (72nd) Payment Date, (d) two
percent (2.00%) if such prepayment occurs after the seventy-second (72nd)
Payment Date and through and including the eighty-fourth (84th) Payment Date,
and (e) one percent (1.00%) if such prepayment occurs after the eighty-fourth
(84th) Payment Date and prior to the Permitted Par Prepayment Date.

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the date any payment is
received which is governed by Section 2.3.3 has a remaining term to maturity
closest to, but not exceeding, the





-18-










remaining term to the Maturity Date, as most recently published in “Statistical
Release H.15 (519), Selected Interest Rates,” or any successor publication,
published by the Board of Governors of the Federal Reserve System, or on the
basis of such other publication or statistical guide as Lender may reasonably
select.

“Prepayment Release Date” shall mean the Payment Date immediately following the
third (3rd) anniversary of the first Payment Date.

“Principal” shall have the meaning set forth in the Mortgage Loan Agreement.

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of the Mortgage Loan Agreement.

“Provided Information” shall have the meaning set forth in Section 9.1.1 hereof.

“Qualifying Manager” shall mean a reputable and experienced management
organization reasonably satisfactory to Lender, which organization or its
principals possess at least ten (10) years’ experience in managing properties
similar in scope, size, use and value of the applicable Individual Property,
provided that, if a Securitization has occurred, Borrower shall have obtained
prior written confirmation from the Rating Agencies that management of such
Individual Property by such entity will not cause a downgrading, withdrawal or
qualification of the then current rating of the Securities issued pursuant to
the Securitization or, if a Securitization has not occurred, Borrower shall have
obtained the prior written consent of Lender.  Lender acknowledges that on the
Closing Date, Manager shall be deemed a Qualifying Manager.

“Rating Agencies” shall mean each of S&P and Realpoint, or such other nationally
recognized statistical securities rating organizations as may be designated by
Lender to assign a rating to all or any portion of the Securities.

“Realpoint” shall mean Realpoint LLC, a Pennsylvania limited liability company.

“Register” shall have the meaning set forth in Section 10.27 hereof.

“Related Entities” shall have the meaning set forth in Section 5.2.10(d) hereof.

“Release Amount” shall mean for an Individual Property the amount set forth on
Schedule VI hereto, as the same may be reduced pursuant to Section 2.3.2 hereof.

“Release Debt Service Coverage Ratio” shall mean the product of 1.16 multiplied
by a fraction of which (a) the numerator is the sum of the Release Amounts, the
Mortgage Release Amounts and the Senior Mezzanine Release Amounts of all
Properties subject to the Liens of the Mortgages (including the Individual
Property to be released), and (b) the denominator is the sum of the then-current
outstanding principal amounts of the Loan, the Mortgage Loan and the Senior
Mezzanine Loans.





-19-










“Relevant Leasing Threshold” shall mean, with respect to each Individual
Property, any Lease for an amount of leaseable square footage equal to or
greater than ten thousand (10,000) square feet.

“Relevant Restoration Threshold” shall mean, with respect to the applicable
Individual Property, two percent (2%) of the related Release Amount.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean, with respect to each Individual Property, all rents, rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, termination fees, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Senior Mezzanine Borrower, Mortgage Borrower
or Maryland Owner or any agents or employees of Borrower, Senior Mezzanine
Borrower, the related Individual Mortgage Borrower or Maryland Owner from any
and all sources arising from or attributable to the Individual Property, and
proceeds, if any, from business interruption or other loss of income insurance.

“REOA” shall mean each of those agreements more particularly set forth on
Schedule XI attached hereto.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualifying Manager substantially in the same form
and substance as the Management Agreement, or (ii) a management agreement with a
Qualifying Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall cause Mortgage Borrower
to obtain prior written confirmation from the applicable Rating Agencies that
such management agreement will not cause a downgrade, withdrawal or
qualification of the then current rating of the Securities or any class thereof
and (b) a subordination of management agreement and subordination of management
fees substantially in the form of the Assignment of Management Agreement (or of
such other form and substance reasonably acceptable to Lender), executed and
delivered to Lender by Borrower, the related Individual Mortgage Borrower or
Maryland Owner, as the case may be, and such Qualifying Manager at Borrower’s,
Mortgage Borrower’s and Maryland Owner’s expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Cap” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.





-20-










“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Replacements” shall have the meaning set forth in Section 7.3.1(a) hereof.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Reserve Fund,
the Replacement Reserve Fund, the Required Repair Fund, the Rollover Reserve
Fund, the Ground Lease Reserve Fund, the Excess Cash Flow Reserve Fund and any
other escrow fund established by the Loan Documents.

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Mortgage Borrower,
Maryland Owner, Principal, Senior Mezzanine Borrower, Joint Venture Entity, and
any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, any direct or indirect legal or beneficial owner of, Borrower, Mortgage
Borrower, Maryland Owner, Principal, Senior Mezzanine Borrower, any Affiliated
Manager or any non-member manager.  “Restricted Party” shall not include Inland
Equity Investors, LLC or its members or the holders, assignees or transferees of
any direct or indirect ownership interests in Inland Equity Investors, LLC.

“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1
hereof.

“Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.





-21-










“Senior Mezzanine Borrower” shall have the meaning set forth in the recitals to
this Agreement, together with its successors and permitted assigns.

“Senior Mezzanine Borrower Company Agreement” shall mean that certain limited
liability company agreement of Senior Mezzanine Borrower, dated the date hereof.

“Senior Mezzanine Collateral” shall have the meaning set forth in the recitals
to this Agreement.

“Senior Mezzanine Loan Subaccount” shall have the meaning set forth in
Section 2.6.3 of the Senior Mezzanine Loan Agreement.

“Senior Mezzanine Lender” shall have the meaning set forth in the recitals to
this Agreement, together with its successors and assigns.

“Senior Mezzanine Loan” shall have the meaning set forth in the recitals to this
Agreement.

“Senior Mezzanine Loan Agreement” shall have the meaning set forth in the
recitals to this Agreement.

“Senior Mezzanine Loan Default” shall mean a “Default” under and as defined in
the Senior Mezzanine Loan Agreement.

“Senior Mezzanine Loan Documents” shall mean, collectively, the Senior Mezzanine
Note, the Senior Mezzanine Loan Agreement, the Senior Mezzanine Pledge, the
Senior Mezzanine Cash Management Agreement, and any and all other documents
defined as “Loan Documents” in the Senior Mezzanine Loan Agreement, as amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Senior Mezzanine Loan Event of Default” shall mean an “Event of Default” under
and as defined in the Senior Mezzanine Loan Agreement.

“Senior Mezzanine Note” shall have the meaning set forth in the recitals to this
Agreement.

“Senior Mezzanine Pledge Agreement” shall have the meaning set forth in the
recitals to this Agreement.

“Senior Mezzanine Release Amount” shall have the meaning ascribed to the term
“Release Amount” in the Senior Mezzanine Loan Agreement.

“Senior Mezzanine Reserve Funds” shall mean the Reserve Funds as defined in the
Senior Mezzanine Loan Agreement.

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.





-22-










“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Severing Documentation” shall have the meaning set forth in Section 9.7 hereof.

“Sole Tenant” shall mean each Tenant under a Sole Tenant Lease.

“Sole Tenant Individual Property” shall mean each Individual Property set forth
on Schedule XIV hereto.

“Sole Tenant Lease” shall mean, with respect to each Sole Tenant Individual
Property, the Lease specified on Schedule XIV as the related “Sole Tenant
Lease”.

“Special Purpose Entity” shall mean a corporation, limited partnership, limited
liability company, or Delaware statutory trust which at all times on and after
the Closing Date:

(i)

is organized solely for the purpose of acquiring, owning, holding, transferring,
exchanging, managing and operating the Collateral, entering into this Agreement
with Lender, refinancing the Collateral in connection with a permitted repayment
of the Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing;

(ii)

is not engaged and will not engage in any business unrelated to the acquisition,
ownership, management or operation of the Collateral;

(iii)

does not and will not have any assets other than the Collateral;

(iv)

has not engaged, sought or consented to and will not engage in, seek or consent
to any dissolution, winding up, liquidation, consolidation, merger, sale of all
or substantially all of its assets, transfer of partnership, membership or
beneficial or trustee interests (if such entity is a general partner in a
limited partnership, a member in a limited liability company or a beneficiary of
a Delaware trust), without the prior written consent of Lender and receipt of
prior written confirmation from the applicable Rating Agencies that the same
will not cause a downgrade, withdrawal or qualification of the then current
rating of the Securities or any class thereof, any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or trust formation and governance
documents (as applicable) with respect to the matters set forth in this
definition;

(v)

if such entity is a limited partnership, has as its only general partner, a
Special Purpose Entity that is a corporation, limited partnership or limited
liability company that satisfies the requirements of subparagraph (viii) below;

(vi)

if such entity is a corporation, has at least two (2) Independent Directors, and
has not caused or allowed and will not cause or allow the board of





-23-










directors of such entity to take any action related to a bankruptcy or
insolvency proceeding or a voluntary dissolution without the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors, including the Independent Directors;

(vii)

if such entity is a limited liability company and such limited liability company
has more than one member, such limited liability company has as its manager a
Special Purpose Entity that is a corporation and that owns at least one
percent (1.0%) of the equity of the limited liability company;

(viii)

if such entity is a limited liability company and such limited liability company
has only one member, such limited liability company (a) has been formed under
Delaware law, (b) has either a corporation or one (1) other person or entity
that shall become a member of the limited liability company upon the dissolution
or disassociation of the member, (c) has a board of directors with not less than
two (2) Independent Directors, and (d) has a limited liability company agreement
that does not and will not cause or allow its board of directors to take any
action related to a bankruptcy or insolvency proceeding without the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors, including the Independent Directors;

(ix)

if such entity is a statutory trust, such statutory trust (a) has been formed
under Delaware law, (b) has a board of trustees with not less than two (2)
Independent Directors, and (c) has trust documents that do not and will not
cause or allow its board of trustees to take any action related to a bankruptcy
or insolvency proceeding without the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of trustees, including the
Independent Directors;

(x)

if such entity is (a) a limited liability company, has articles of organization,
a certificate of formation and/or an operating agreement, as applicable, (b) a
limited partnership, has a limited partnership agreement, (c) a corporation, has
a certificate or articles of incorporation and bylaws, as applicable, or (d) a
Delaware statutory trust, has a trust certificate and trust agreement that, in
each case, provide that such entity will not:  (1) dissolve, merge, liquidate,
consolidate; (2) sell all or substantially all of its assets or the assets of
Borrower or Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner (as
applicable); (3) except as permitted herein, engage in any other business
activity, or amend its organizational documents with respect to the matters set
forth in this definition without the consent of the Lender and receipt of prior
written confirmation from the applicable Rating Agencies that the same will not
cause a downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof; or (4) without the affirmative vote of all its
directors (including its Independent Directors) or if the entity is a limited
partnership or limited liability company with more than one member, the
affirmative vote of all of the directors (including the Independent Directors)
of the general partner or managing member of such entity), or the vote of all of
its





-24-










administrative trustees (including its Independent Directors), file a bankruptcy
or insolvency petition or otherwise institute insolvency proceedings with
respect to itself or to any other entity in which it has a direct or indirect
legal or beneficial ownership interest;

(xi)

except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents and applicable law and
properly reflected on its books and records, has not entered into or been a
party to, and will not enter into or be a party to, any transaction with its
partners, members, beneficiaries, shareholders or Affiliates except in the
ordinary course of its business and on terms which would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(xii)

is solvent and pays its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same become due, and is
maintaining adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations; provided, however, that the foregoing shall not require any
member, partner or beneficiary to make additional capital contributions;

(xiii)

has not failed and will not fail to correct any known misunderstanding regarding
the separate identity of such entity;

(xiv)

will file its own tax returns separate from those of any other Person, except to
the extent that Borrower is treated as a “disregarded entity” for tax purposes
and is not required to file tax returns under applicable law;

(xv)

has maintained and will maintain its own resolutions and agreements;

(xvi)

(a) except as permitted by the Loan Documents, the Senior Mezzanine Loan
Documents and Mortgage Loan Documents, has not commingled and will not commingle
its funds or assets with those of any other Person and (b) has not participated
and will not participate in any cash management system with any other Person;

(xvii)

has held and will hold its assets in its own name;

(xviii)

has conducted and will conduct its business in its name or in a name franchised
or licensed to it by an entity other than an Affiliate of Borrower, Mortgage
Borrower, Senior Mezzanine Borrower or Maryland Owner;

(xix)

has maintained and will maintain its books, records, bank accounts, balance
sheets, operating statements and other entity documents separate from any other
Person and has not permitted and will not permit its assets to be listed as
assets on the financial statement of any other entity except as required or
permitted by applicable accounting principles acceptable to Lender, consistently





-25-










applied; provided, however, that appropriate notation shall be made on any such
consolidated statements to indicate its separateness from such Affiliate and to
indicate that its assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and such assets shall be
listed on its own separate balance sheet;

(xx)

has and will maintain a sufficient number of employees in light of its
contemplated business operations, which may be none;

(xxi)

has observed and will observe all partnership, corporate, limited liability
company or Delaware statutory trust formalities, as applicable;

(xxii)

has and will have no Indebtedness (including loans (whether or not such loans
are evidenced by a written agreement) between Borrower, Mortgage Borrower,
Senior Mezzanine Borrower and/or Maryland Owner and any Affiliates of Borrower,
Mortgage Borrower, Senior Mezzanine Borrower and/or Maryland Owner or relating
to the management of funds in the segregated custodial account maintained by the
Manager for the sole benefit of Borrower and Maryland Owner) other than (i) the
Loan, (ii) liabilities incurred in the ordinary course of business relating to
the ownership and operation of the Collateral and the routine administration of
Borrower, Senior Mezzanine Borrower, Mortgage Borrower and/or Maryland Owner,
which liabilities are (A) not more than sixty (60) days past the date incurred
(unless disputed in accordance with applicable law), (B) not evidenced by a
note, (C) paid when due, and (D) normal and reasonable under the circumstances,
and (iii) such other liabilities that are permitted pursuant to this Agreement;

(xxiii)

except for any general partner of Borrower in such capacity, has not and will
not assume or guarantee or become obligated for the debts of any other Person or
hold out its credit or assets as being available to satisfy the obligations of
any other Person;

(xxiv)

has not and will not acquire obligations or securities of its partners, members,
beneficiaries or shareholders or any other Affiliate;

(xxv)

has allocated and will allocate fairly and reasonably any overhead expenses that
are shared with any Affiliate, including, but not limited to, paying for shared
office space and services performed by any employee of an Affiliate;

(xxvi)

has not maintained or used, and will not maintain or use, invoices and checks
bearing its own name;

(xxvii)

has not pledged and will not pledge its assets to secure the obligations of any
other Person;

(xxviii)

has held itself out and identified itself and will hold itself out and identify
itself as a separate and distinct entity under its own name or in a name





-26-










franchised or licensed to it by an entity other than an Affiliate of Borrower
and not as a division or department of any other Person;

(xxix)

has maintained and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person;

(xxx)

has not made and will not make loans or advance to, or own or acquire any stock
or securities of, any Person or hold evidence of indebtedness issued by any
other person or entity (other than cash and investment-grade securities issued
by an entity that is not an Affiliate of or subject to common ownership with
such entity);

(xxxi)

has not identified and will not identify its partners, members, beneficiaries or
shareholders, or any Affiliate of any of them, as a division or department of
it, and has not identified itself and shall not identify itself as a division or
department of any other Person;

(xxxii)

does not and will not have any of its obligations guaranteed by any Affiliate
except as otherwise required in the Loan Documents;

(xxxiii)

has not formed, acquired or held and will not form, acquire or hold any
subsidiary or own any equity interest in any other entity, except for the equity
interests it currently owns in Senior Mezzanine Borrower; and

(xxxiv)

has complied and will comply with all of the terms and provisions contained in
its organizational documents since its formation.  The statement of facts
contained in its organizational documents are true and correct and will remain
true and correct.

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

“Survey” shall mean a survey of the Individual Property in question prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Insurance Policies, and containing a certification
of such surveyor satisfactory to Lender.

“Tax and Insurance Reserve Fund” shall have the meaning set forth in Section 7.2
hereof regardless of whether the funds held therein are held by Lender for the
payment of Taxes or Insurance Premiums or both.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 7.2 hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or any part thereof.





-27-










“Tenant” shall have the meaning set forth in the Mortgage Loan Agreement.

“Threshold Amount” shall mean, with respect to the applicable Individual
Property, two percent (2%) of the related Mortgage Release Amount.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.10(d) hereof.

“Transferee’s Principals” shall mean all members, partners or shareholders which
directly or indirectly own an interest in Transferee.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.

“University Individual Property” shall mean the Individual Property located in
Tuscaloosa, Alabama.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to pay principal and/or interest in a full and timely manner that are (a) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, or (b) to the extent acceptable to the Rating
Agencies, other “government securities” within the meaning of Section 2(a)(16)
of the Investment Company Act of 1940, as amended.

“Yield Maintenance Premium” shall mean an amount equal to the greater of
(a) three percent (3%) of the outstanding balance of the Loan to be prepaid or
satisfied and (b) the excess, if any, of (i) the sum of the present values of
all then-scheduled payments of principal and interest under the Loan, assuming
that all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Maturity Date (with each such
payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event that such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.

Section 1.2

Principles of Construction.

  All references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.  The words “Borrower shall cause Mortgage Borrower to” (or
words of similar meaning) shall mean Borrower shall cause Senior Mezzanine
Borrower to cause Mortgage Borrower and/or Maryland Owner to so act.





-28-










ARTICLE II

GENERAL TERMS

Section 2.1

Loan Commitment; Disbursement to Borrower.

2.1.1

The Loan.  Subject to and upon the terms and conditions set forth herein, Lender
hereby agrees to make and Borrower hereby agrees to accept the Loan on the
Closing Date.

2.1.2

Disbursement to Borrower.  Borrower may request and receive only one borrowing
hereunder in respect of the Loan and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed.  Borrower acknowledges and agrees
that the Loan has been fully funded as of the Closing Date.

2.1.3

The Note, Pledge Agreement and Loan Documents.  The Loan shall be evidenced by
the Note and secured by the Pledge Agreement and the other Loan Documents.

2.1.4

Use of Proceeds.  Borrower shall use the proceeds of the Loan solely to (a) make
an equity contribution to Senior Mezzanine Borrower in order to cause the
Mortgage Borrower and Maryland Owner to use such amounts for any use permitted
pursuant to Section 2.1.4 of the Mortgage Loan Agreement, (b) pay costs and
expenses incurred in connection with the closing of the Loan, as approved by
Lender, and (c) retain the balance, if any.

Section 2.2

Interest; Loan Payments; Late Payment Charge.

2.2.1

Interest Generally.  Interest on the outstanding principal balance of the Loan
shall accrue from (and include) the Closing Date to but excluding the Maturity
Date at the Interest Rate.

2.2.2

Interest Calculation.  Interest on the outstanding principal balance of the Loan
shall be calculated by multiplying (a) the actual number of days elapsed in the
Accrual Period, by (b) a daily rate based on the Interest Rate and a three
hundred sixty (360) day year, by (c) the outstanding principal balance of the
Loan.

2.2.3

Monthly Debt Service Payments.  Borrower shall pay to Lender on January 1, 2010
and each Payment Date thereafter up to but not including the Maturity Date, an
amount equal to the Monthly Debt Service Payment Amount, which payments shall be
applied to accrued and unpaid interest.

2.2.4

Payments Generally.  The first (1st) interest Accrual Period hereunder shall
commence on and include the Closing Date and shall end on and include
December 31, 2009.  Each interest accrual period thereafter shall commence on
the first (1st) day of each calendar month during the term of the Loan and shall
end on and include the final calendar date of such calendar month (the “Accrual
Period”).  For purposes of making payments hereunder, but not for purposes of
calculating Accrual Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding





-29-










Business Day and with respect to payments of principal due on the Maturity Date,
interest shall be payable at the Interest Rate or the Default Rate, as the case
may be, through and including the day immediately preceding such Maturity Date.
 All amounts due under this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever.
 All payments due on account of the Loan and for any obligations due under the
Loan Documents shall be made on a pro rata, pari passu basis with respect to
Junior Mezzanine Note A-1 and Junior Mezzanine Note A-2

2.2.5

Payment on Maturity Date.  Borrower shall pay to Lender on the Maturity Date the
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other amounts due hereunder and under the Note, the Pledge Agreement and the
other Loan Documents.

2.2.6

Payments after Default.  Upon the occurrence and during the continuance of an
Event of Default, interest on the outstanding principal balance of the Loan and,
to the extent permitted by law, all accrued and unpaid interest and other
amounts due in respect of the Loan, shall accrue interest at the Default Rate,
calculated from the date such payment was due without regard to any grace or
cure periods contained herein.  Interest at the Default Rate shall be computed
from the occurrence of the Event of Default until the earlier of (i) in the
event of a non-monetary default, the cure of such Event of Default by Borrower,
and (ii) in the event of a monetary default, the actual receipt and collection
of the Debt (or that portion thereof that is then due).  To the extent permitted
by applicable law, interest at the Default Rate shall be added to the Debt,
shall itself accrue interest at the same rate as the Loan and shall be secured
by the Pledge Agreement.  This paragraph shall not be construed as an agreement
or privilege to extend the date of the payment of the Debt, nor as a waiver of
any other right or remedy accruing to Lender by reason of the occurrence of any
Event of Default and Lender retains its rights under the Note and this Agreement
to accelerate and to continue to demand payment of the Debt upon the occurrence
and continuance of any Event of Default.

2.2.7

Late Payment Charge.  If any principal, interest or any other sums due under the
Loan Documents are not paid by Borrower on or prior to the date on which it is
due (except, in the case of Debt Service, provided no Event of Default shall
then exist and there are sufficient funds in the Junior Mezzanine Loan Cash
Management Account to pay such Debt Service), Borrower shall pay to Lender upon
demand an amount equal to the lesser of five percent (5%) of such unpaid sum or
the Maximum Legal Rate in order to defray the expense incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment.  Any such amount shall be secured by
the Pledge Agreement and the other Loan Documents to the extent permitted by
applicable law.  The foregoing late payment charge shall not apply to the
payment of all outstanding principal, interest and other sums due on the
Maturity Date.

2.2.8

Usury Savings.  This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate.  If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal





-30-










Rate, the Interest Rate or the Default Rate, as the case may be, shall be deemed
to be immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

2.2.9

Making of Payments.  Except as otherwise specifically provided herein, all
payments and prepayments under this Agreement and the Note shall be made to
Lender not later than 11:00 A.M., New York City time, on the date when due and
shall be made in lawful money of the United States of America in immediately
available funds at Lender’s office or as otherwise directed by Lender, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

2.2.10

No Deductions, etc.  All payments made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without any
deduction for, any setoff, defense or counterclaims.

Section 2.3

Prepayments.

2.3.1

Voluntary Prepayments.  (1)





-31-


